            Case 2:19-cv-00198-JCM-VCF Document 62 Filed 04/24/20 Page 1 of 4



 1   GARMAN TURNER GORDON LLP
     Eric R. Olsen, Nevada Bar No. 3127
 2   650 White Drive, Suite 100
     Las Vegas, Nevada 89119
 3
     Telephone: (725) 777-3000
 4   Facsimile: (725) 777-3112
     Email:       eolsen@gtg.legal
 5
     Attorneys for Plaintiff
 6   Atturo Tire Corp.
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA

 9    ATTURO TIRE CORP.,                                    Case No. 2:19-cv-00198-JCM-VCF
10                                   Plaintiff,             STIPULATION TO EXTEND
11                                                          DEADLINE TO PROPOSE DATES
      v.                                                    FOR SETTLEMENT CONFERENCE
12                                                          WITH MAGISTRATE JUDGE
      MAX-TRAC TIRE CO., INC. d/b/a MICKEY
13    THOMPSON TIRES & WHEELS,
14                                   Defendant.
15

16

17          Due to the uncertainty surrounding the ongoing COVID-19 pandemic, Plaintiff Atturo Tire
18   Corp. and Defendant Max-Trac Tire Co., Inc. d/b/a Mickey Thompson Tires & Wheels
19   (collectively, the “Parties”) hereby stipulate to a 30-day extension of the upcoming April 24, 2020
20   deadline to jointly propose three possible dates on which to reschedule their postponed March 30,
21   2020 in-person settlement conference with Magistrate Judge Cam Ferenbach. See ECF No. 60. By
22   May 26, 2020, the parties will jointly propose three alternative dates to the Court.
23          In support of this Stipulation, the Parties state as follows:
24          1.      On February 21, 2020, the Court granted the Parties’ Stipulation to Schedule
25   Settlement Conference with Magistrate Judge and set this case for an in-person settlement
26   conference before Magistrate Judge Cam Ferenbach at 10 a.m. on Monday, March 30, 2020, with
27

28
            Case 2:19-cv-00198-JCM-VCF Document 62 Filed 04/24/20 Page 2 of 4



 1   settlement conference statements to be delivered to chambers by 4 p.m. on March 23, 2020. See

 2   ECF No. 56.

 3          2.      On March 13, 2020, the Court granted the Parties’ Stipulation to Postpone March

 4   30, 2020 Settlement Conference with Magistrate Judge due to COVID-19 State of Emergency. See

 5   ECF No. 60. The Court also postponed the March 23, 2020 submission deadline for the Parties’

 6   position statements and granted the Parties until April 24, 2020 to jointly propose three alternative

 7   dates on which to conduct the in-person settlement conference. See id.

 8          3.      In light of the continued uncertainty surrounding the ongoing COVID-19

 9   pandemic, the Parties hereby stipulate to a 30-day extension of the upcoming April 24, 2020

10   deadline to jointly propose three possible dates on which to reschedule their settlement conference

11   with Magistrate Judge Cam Ferenbach. See id. By May 26, 2020, the parties will jointly propose

12   three alternative dates to the Court.

13

14   [SIGNATURES ON NEXT PAGE]

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
           Case 2:19-cv-00198-JCM-VCF Document 62 Filed 04/24/20 Page 3 of 4



 1          Jointly and respectfully submitted this 22nd day of April 2020.

 2

 3   /s/     Brian C. Bianco                             /s/   Meng Zhong
     Eric R. Olsen, Nevada Bar No. 3127                  Michael J. McCue, Nevada Bar No. 6055
 4   GARMAN TURNER GORDON LLP                            Meng Zhong, Nevada Bar No. 12145
     650 White Drive, Suite 100                          LEWIS ROCA ROTHGERBER CHRISTIE LLP
 5
     Las Vegas, Nevada 89119                             3993 Howard Hughes Pkwy, Suite 600
 6   Telephone: (725) 777-3000                           Las Vegas, Nevada 89169
     Facsimile: (725) 777-3112                           Telephone:   (702) 949-8200
 7   eolsen@gtg.legal                                    Facsimile:   (702) 949-8398
                                                         mccue@lrrc.com
 8   Brian C. Bianco (admitted pro hac vice)             mzhong@lrrc.com
     Julia R. Lissner (admitted pro hac vice)
 9
     AKERMAN LLP                                         Attorneys for Defendant Max-Trac Tire
10   71 South Wacker Drive, 46th Floor                   Co. d/b/a Mickey Thompson Tires &
     Chicago, Illinois 60606                             Wheels
11   Telephone:     (312) 634-5700
     Facsimile:     (312) 424-1905
12   brian.bianco@akerman.com
13   julia.lissner@akerman.com

14   Attorneys for Plaintiff Atturo Tire Corp.

15

16

17   Pursuant to the foregoing, IT IS SO ORDERED.
                   24th      April
18   DATED this __ day of _________, 2020.

19   _______________________________________
     UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26

27

28


                                                     3
           Case 2:19-cv-00198-JCM-VCF Document 62 Filed 04/24/20 Page 4 of 4



 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that a copy of the foregoing document was served upon all counsel of

 3   record via the Court’s CM/ECF system on April 22, 2020.

 4

 5                                                    /s/     Brian C. Bianco
                                                      Brian C. Bianco (admitted pro hac vice)
 6                                                    AKERMAN LLP
                                                      71 South Wacker Drive, 46th Floor
 7
                                                      Chicago, Illinois 60606
 8                                                    Telephone:     (312) 634-5700
                                                      Facsimile:     (312) 424-1905
 9                                                    brian.bianco@akerman.com
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  4
